TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00163-CV



                                     In re LTD Material, LLC


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator has filed a petition for writ of mandamus complaining of the trial court’s

denial of its motion to compel discovery. Having reviewed the petition and the record, we deny

the petition for writ of mandamus.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: March 26, 2015